Exhibit INTELLECTUAL PROPERTY ACCESS AGREEMENT This Intellectual Property Access Agreement (the “IPAA”) is made and entered into as of this September 30, 2008 (the “Effective Date”), by and between Las Vegas Gaming, Inc., (LVGI), a Nevada corporation, with a primary business address of 4000 West Ali Baba Lane, Las Vegas, Nevada 89118, and IGT (IGT), a Nevada corporation with a primary business address of 9295 Prototype Drive, Reno, NV 89521 (each a “Party” and collectively the “Parties”). WITNESSETH WHEREAS, IGT owns or has rights to various Intellectual Property (defined below); WHEREAS, LVGI owns or has rights to various Intellectual Property; and WHEREAS, LVGI and IGT desire an avenue by which either Party may come to the other with nonbinding offers to license such Intellectual Property. THEREFORE, in consideration of the foregoing (which is incorporated by reference in this IPAA), the mutual covenants contained in this IPAA, and other good and valuable consideration, the receipt and sufficiency of which the parties hereby acknowledge, the parties agree as follows: ARTICLE 1 Definitions and Construction The following terms with initial capital letters shall have the following meanings: 1.01Definitions “Affiliate” of a specified Person (defined below) is any other Person that controls, is controlled by, or is under common control with, the specified Person, where control means the power or ability to affect the management or policies of a Person, whether by contract, ownership of securities, or otherwise.Notwithstanding the foregoing, IGT will not be deemed an
